Citation Nr: 9918239	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-37 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected cervical spondylosis with degenerative joint 
disease, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic concussion syndrome, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  He also served with the United States Army National 
Guard from February 1986 to November 1988; his NGB Form 22 
also shows approximately three years of prior reserve 
component service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied claims by the veteran 
seeking entitlement to a disability rating in excess of 10 
percent for his service-connected post-traumatic concussion 
syndrome and cervical spine disorder.  It is noteworthy that, 
in an October 1998 rating decision, the RO granted the 
veteran an increased rating, to 30 percent, for his cervical 
spine disability.

This case was initially reviewed by the Board in January 
1998, at which time it remanded the case back to the RO for 
further development.

The issue of entitlement to an increased disability rating 
for service-connected post-traumatic concussion syndrome is 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
cervical spondylitis and degenerative joint disease at C5-C6.  
There is mild straightening of the spine, probably due to 
muscle spasm and decreased sensation in the median, ulnar and 
radial nerve distribution.

2.  Functional impairment consists of pain at the ends of 
cervical spine motion and numbness in the hands.  Range of 
motion was most recently reported as 45 degrees of flexion, 
15 degrees of extension, 15 degrees of left rotation, and 45 
degrees of right rotation.  

3.  The medical evidence does not show residuals of a 
fractured vertebra, bony fixation of the spine, unfavorable 
ankylosis of the cervical spine, or severe intervertebral 
disc syndrome.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the veteran's service-connected cervical spondylosis with 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5107  (West 1991); 38 C.F.R.  4.71a, Diagnostic Codes 
(DCs) 5285-5295  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
a well-grounded claim because he is service-connected for 
cervical spondylosis with degenerative joint disease and has 
asserted that his disability is currently worse than rated.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).  

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
it remanded this case back to the RO in January 1998 for 
evidentiary development.  Pursuant to the remand, the RO 
provided the veteran with a VA examination.  The RO also 
attempted to obtain information from the veteran concerning 
all medical treatment for his service-connected disability.  
Overall, the Board finds that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14  
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making its determination, the Board must consider any and 
all "functional" effects.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans Appeals) 
held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).

In addition, in deciding claims for VA benefits claims, 
"when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the 
claimant."  38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show no complaints of, treatment for, 
or diagnosis of any cervical spine problems during the 
veteran's first period of active service from 1966 to 1969.

A February 1986 induction medical examination report, for 
enlistment with the National Guard, indicates that the 
veteran had no neurologic problems and no physical defects 
involving his head, neck, or spine.

A February 1986 statement, dated 2 days after enlistment, 
reflects that the veteran sustained a head contusion and 
possible concussion during Airborne parachute operations.  In 
an attached personal statement, the veteran indicated that he 
hit the back of his head and lost his senses for a few 
moments.

A February 1986 service medical care record indicates that 
the veteran was seen with complaints of dizziness, headaches, 
and nausea, since his parachute accident.  After objective 
examination, the assessment was "concussive trauma."

A May 1987 medical care record indicates that the veteran had 
complaints of an injury to his neck with symptoms of neck 
pain, headaches, and numbness in arms.  The symptoms had been 
present since the 1986 parachute jump.  The veteran described 
paresthesias, burning sensations in his arms, and decreased 
strength in his hands, right greater than left.  Objective 
examination revealed normal muscle strength and reflexes.  
The veteran was neurologically intact, except for 
questionable decreased strength in the hands bilaterally.

A November 1987 physical profile report indicates that the 
veteran was on temporary profile due to chronic pain in his 
neck, post parachute jump injury.

A November 1987 service clinical record reflects that the 
veteran complained of chronic neck, shoulder, and arm pain, 
as well as reduced grip strength in his hands, since his 1986 
parachute jump injury.  It indicates that a February 1986 X-
ray revealed degenerative joint disease of the cervical spine 
at C5-C6 with narrowed disc spaces and osteophyte formation.  
Objective evaluation revealed good gait and posture, no neck 
tenderness or masses, and full range of motion.  There was 
tenderness at the left epicondyle and reduced grip strength 
bilaterally.  Deep tendon reflexes were 2+ and equal.  
Sensorium was intact.  Assessment was degenerative joint 
disease and chronic left epicondylitis.

A July 1988 outpatient physical evaluation report indicates 
that the veteran was status post parachute injury and had 
complaints of persistent dizziness, headaches, and neck pain, 
as well as bilateral arm pain.  A computed tomography (CT) 
study of the cervical spine revealed a bulging C5-C6 disc 
with encroachment of the C5-C6 neural foramen by osteophytes.  
General physical examination was within normal limits.  
Neurological examination was unremarkable, except for 
decreased pinprick in a patchy non-anatomic distribution.  
Electronystagmogram (ENG) revealed a non-localizing 
vestibular dysfunction.  Diagnosis was "post concussion 
syndrome manifested by persistent recurrent headaches and 
persistent recurrent episodes of positional vertigo" and 
"cervical spondylosis."  Overall, his symptoms had improved 
since the injury, but he was deemed unable to perform his 
full duties of service.  The veteran was discharged from 
service, effective November 1988.

VA examination was conducted in May 1991.  The report of that 
examination shows that the veteran had complaints of 
headaches, dizziness, blurred vision, numbness in both arms, 
and neck pain that radiated to his upper extremities.  On 
objective examination, the veteran showed normal carriage, 
posture, and gait.  There was pain in the upper border of the 
right trapezius muscle.  There was rotation of the neck of 50 
degrees to the left and right, tilting of the head of 10 
degrees to the left and right, and the least flexion of the 
head.  There was no clinical evidence of atrophy or muscle 
weakness.  Examination of the nervous system was 
unremarkable.

A June 1991 VA orthopedic examination report reiterates the 
veteran's medical history and subjective complaints relative 
to his parachute injury.  Physical examination revealed range 
of motion of the neck of 25 degrees of flexion, 45 degrees of 
extension, 15 degrees of left and right lateral flexion, 45 
degrees of right lateral rotation, and 50 degrees of left 
lateral rotation.  X-rays were reviewed, showing a destroyed 
disc space between C5-6 with a great deal of anterior lipping 
and posterior foraminal encroachment.  Deep tendon reflexes 
were active and equal.  There was minimal sensory loss in the 
right upper extremity.  Muscle strength was excellent, but 
with complaints of pain on motion.  Minimal radiculopathy 
into the right upper extremity was noted.

VA outpatient records are dated from May 1994 to October 
1995.  They show treatment for the veteran's post-concussion 
syndrome, but not specifically for his cervical spondylosis 
or degenerative joint disease.

The most recent medical evidence is June 1998 VA neurological 
and orthopedic examination reports.  The neurological report 
indicates that the veteran had headaches approximately 2 to 3 
times per week, that may last for a day and a half at a time.  
Neurological examination was normal; there was no nystagmus.  
Strength, sensory, and reflexes were within normal limits.  
Gait was normal, although the veteran felt somewhat shaky in 
his gait.  There was diminished range of motion of the neck, 
bilaterally.  The impression was chronic post-concussive 
headaches with tension and migraine components, and chronic 
cervical sprain syndrome without evidence of radiculopathy or 
myelopathy.

The VA orthopedic report indicates that the veteran's neck 
had range of motion of 45 degrees of flexion, 15 degrees of 
extension limited by pain on motion, 15 degrees of left 
rotation, and 45 degrees of right rotation.  There was 
crepitus during all motion.  There was pain at the ends of 
the ranges of motion.  There were no reflex or motor 
deficits.  There was a decrease in sensation in the pure 
median, ulnar, and radial nerve distributions in both hands.  
There was no atrophy or weakness in the shoulders, elbows, or 
hands.  X-ray study of the cervical spine revealed mild 
straightening of the spine, probably due to muscle spasm, and 
degenerative joint disease at C5-C6 with posterior lipping. 
The diagnoses were spondylitis of the cervical spine with 
radiculitis and chronic cervical myositis which was probably 
secondary to trauma and complete lack of appropriate exercise 
programs.  Evaluation revealed numbness, but no weakness or 
fatigability, incoordination, or instability.  The veteran 
reported pain on motion.  

III.  Analysis

As stated above, the veteran's cervical spine disability is 
currently rated as 30 percent disabling.  The veteran asserts 
that a higher rating is warranted.

The veteran's cervical spine disability is currently rated as 
30 percent disabling pursuant to DC 5293-5290 of the Rating 
Schedule.  This indicates that his disability most closely 
reflects intervertebral disc syndrome (DC 5293) and that it 
is rated based on limitation of motion of the cervical spine.  
See 38 C.F.R. §§ 4.27, 4.71a  (1998).  In determining whether 
or not the veteran is entitled to an increased disability 
rating, all pertinent diagnostic codes are considered.

DC 5290 pertains to limitation of motion of the cervical 
spine.  It provides ratings based on the severity of the 
limitation of motion.  "Slight" limitation of motion 
warrants a 10 percent rating.  "Moderate" limitation 
warrants a 20 percent rating.  "Severe" limitation of 
motion warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 
5290  (1998).  In this case, the most recent medical evidence 
reflects that the veteran's limitation of cervical spine 
motion was the following:  45 degrees of flexion, 15 degrees 
of extension limited by pain on motion, 15 degrees of left 
rotation, and 45 degrees of right rotation.  While not 
necessarily indicative of "severe" limitation of motion, 
there was also crepitus during all motion and pain at the 
ends of the ranges of motion.  Overall, the RO granted the 
veteran the maximum rating under that DC, giving the benefit 
of the doubt to the veteran.  Therefore, a disability rating 
in excess of 30 percent is not authorized under that DC.  Id.

According to the Rating Schedule, there are four cervical 
spine disorders which, if shown to exist, would warrant a 
rating above 30 percent.  These are:  (1) residuals of a 
fractured vertebra (DC 5285); (2) any complete bony fixation 
of the spine (DC 5286); (3) unfavorable ankylosis of the 
cervical spine (DC 5287); and (4) "severe" intervertebral 
disc syndrome (DC 5293).  38 C.F.R. § 4.71(a), DC 5285-5295  
(1998).  At the outset, the Board notes that none of the 
medical evidence suggests that the veteran has residuals of a 
fractured vertebra, bony fixation, or ankylosis of the 
cervical spine.  The veteran has not even argued that he has 
any of these conditions.

In light of the above, the determinative issue is whether or 
not the veteran is entitled to an increased disability rating 
based on DC 5293 for intervertebral disc syndrome.  
Initially, the Board is of the opinion that DC 5293 most 
closely reflects that nature of the veteran's cervical 
disability.  The pathology in his neck involved degenerative 
joint disease and also narrowing of the disc space.  A 1988 
CT study revealed a bulging disc.  All of these symptoms are 
suggestive of intervertebral disc syndrome.

Intervertebral disc syndrome can involve sciatic neuropathy 
with characteristic pain, demonstrable muscle spasm, absent 
ankle jerk, and other neurological findings at the site of 
the diseased disc.  38 C.F.R. § 4.71a, DC 5293  (1998).  
"Pronounced" intervertebral disc syndrome, with little 
intermittent relief, warrants a 60 percent disability rating.  
A "severe" disorder, the recurring attacks and intermittent 
relief, warrants a 40 percent rating.  A "moderate" 
disorder, with recurring attacks, warrants a 20 percent 
rating.  Id.  In this case, the recent medical evidence 
indicates that the veteran's cervical spine had degenerative 
joint disease and mild straightening of the spine probably 
due to muscle spasm.  Diagnosis was spondylitis.  Physical 
examinations revealed that the veteran had some numbness in 
his arms and hands; however, strength was normal.  In 
addition, the cervical spine had no motor, reflex, or sensory 
deficits.  No medical evidence indicates that the veteran had 
absent ankle jerk or sciatic neuropathy.  He does have some 
"minimal" radiculopathy.  Overall, the Board finds that the 
veteran's cervical disability is moderate in nature.  It 
involves some of the cardinal symptoms of intervertebral disc 
syndrome, but not all of them.  In addition, no medical 
evidence indicates that he has severe and frequent 
"attacks" of intervertebral disc syndrome with only 
intermittent relief.  Therefore, his service-connected 
cervical disability is not shown to be a "severe" 
disability.  As a result, a 40 percent disability rating is 
not warranted under DC 5293.  Id.  The Board finds that his 
disability would most appropriately be rated as 20 percent 
disabling under that DC.  The Board has considered the 
functional impairment caused by his disability.  He 
apparently has pain on motion of the neck at the ends of 
motion and crepitus during all motion.  The most recent 
objective evaluation, however, indicates that he had no 
weakness, fatigability, incoordination, or instability 
associated with his neck disorder.  In sum, the veteran's 
cervical disability does not have functional impairment 
warranting disability rating in excess of 30 percent under DC 
5293.  See DeLuca v. Brown, 8 Vet. App. 202 (1995)

In sum, the Board finds that the evidence most closely 
supports the current 30 percent rating for the veteran's 
service-connected cervical spine disability.  Although 
currently rated under DC 5290, the Board finds no DC for neck 
disabilities under the Rating Schedule, and no functional 
effects pursuant to DeLuca v. Brown, that would entitle the 
veteran to a higher rating.  As a result, the Board concludes 
that the preponderance of the evidence is against an 
increased rating.

Thus, the veteran's claim must be denied.


ORDER

A disability rating in excess of 30 percent for service-
connected cervical spondylosis with degenerative joint 
disease is denied.



REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 10 percent for his service-
connected post-traumatic concussion syndrome.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

The Board notes that the RO has rated the veteran's post-
traumatic concussion syndrome based on DC 8045-9304 of the 
Rating Schedule.  This indicates that his disability most 
closely reflects a brain disease due to trauma and that it is 
rated based on dementia due to trauma.  38 C.F.R. § 4.124a, 
DC 8045  (1998); 38 C.F.R. § 4.132, DC 9304  (1996).  DC 9304 
requires that a disability rating be assigned based on the 
level of mental impairment.  Id.

The Board notes that the diagnostic codes and provisions 
relating to mental disorders, including dementia due to 
trauma, were amended, effective November 7, 1996.  
38 C.F.R. §§ 4.125 through 4.132 (1996); 61 Fed.Reg. 52695-
52702 (Oct. 8, 1996).  The United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of the VA to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Because 
Congress has not provided otherwise in this particular 
instance, the Board concludes that the veteran should be 
afforded the opportunity to have his claim reviewed under the 
most favorable of the applicable rating criteria.  Karnas, 
supra.  This has not yet been done.  The RO, even in its 
October 1998 rating decision, apparently relied on the old 
regulations pertaining to mental disorders.  No discussion of 
the amended regulations is included in that, or any other, 
rating decision.  In addition, the text of the amended 
regulations have not been provided to the veteran.

In order to preserve the veteran's due process rights, the 
Board finds that the RO should review its decision as to 
entitlement to an increased disability rating for service-
connected post-traumatic concussion syndrome under the 
amended regulations pertaining to mental disorders and 
provide the veteran a copy of such regulations in an 
Supplemental Statement of the Case.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the veteran's 
claim of entitlement to an increased 
rating for post-traumatic concussion 
syndrome pursuant to the new and old 
rating schedule criteria pertaining to 
mental disorders with consideration of 
Karnas, supra.

2.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  No 
action is required of the veteran until he receives further 
notice; however, he is free to submit additional evidence in 
support of his claim while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141  (1992).

his claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

